This matter is before the court on motions made by the defendants Mirror Transportation Company and Charles Harris to amend the Answer heretofore filed by alleging a defense of res judicata and for summary judgment. Briefs were submitted by the respective parties but no proof was furnished of the facts involved, which the court concludes necessary for a proper determination.
The Motion to Amend the Answer is granted with privilege to the plaintiff to file a Reply thereto.
The determination of the Motion for a Summary Judgment will be reserved until the trial of the cause, at which time the motion will be determined when proof of the facts is furnished. *Page 598